In his motion appellant insists that two of his bills of exception present matters which could be considered by this court even without a statement of facts. The bills in question have been examined. Bill of exception No. 4 complains that the state's attorney erred in telling the jury that when a codefendant of appellant told the prosecuting witness that he did his fighting in the court room, he meant the fight that is before the jury now. It will appear obvious that unless in some way we knew what said codefendant had stated to the prosecuting witness, and could get some light upon the propriety of said argument, it would be impossible for us to appraise same. The same principle is involved in bill of exception No. 5. This court cannot say that the state's attorney was in error in telling the jury that the only question for them to decide was whether appellant stole a planter or the prosecuting witness stole same. The above is the only contention made in the motion, which is overruled.
Overruled.